Citation Nr: 0328194	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-04 142	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a disease associated with exposure to 
herbicides.

2.  Entitlement to service connection for arteriosclerosis 
obliterans, to include residuals of an aorto-iliac bypass, 
claimed as a disease associated with exposure to herbicides.

3.  Entitlement to service connection for residuals of 
transmetatarsal amputations of the left foot, claimed as a 
disease associated with exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a disease associated 
with exposure to herbicides.

5.  Entitlement to service connection for hyperuricemia, 
claimed as a disease associated with exposure to herbicides.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1964 to October 1972.  He was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In connection with 
his appeal the veteran testified at a hearing before the 
undersigned in June 2001; a transcript of that hearing is 
associated with the claims file.  The case now returns 
following remand by the Board in December 2001.

In a rating decision dated in June 2003, the RO denied the 
veteran entitlement to service connection for diabetes 
mellitus with nephropathy and diabetic gangrene of the left 
foot, with background diabetic retinopathy in both eyes and 
peripheral vascular occlusive disease.  The RO notified the 
veteran of that determination by letter also dated in 
June 2003.  To the Board's knowledge, the veteran has not 
filed a notice of disagreement as to that issue.  
Accordingly, it is not within the Board's jurisdiction at 
this time and will be discussed no further herein.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002).

The Board notes that in July 2003 the veteran raised claims 
of entitlement to service connection for pulmonary 
tuberculosis and that he has evidenced an intent to pursue 
entitlement to unemployability benefits.  In a letter dated 
later in July 2003, the RO advised the veteran of the 
evidence needed to support his service connection claim.  It 
does not appear that any action has been taken with respect 
to the currently raised claim of entitlement to 
unemployability benefits.  Such matters are referred to the 
RO for further action consistent with all governing legal 
authority.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's service included sea service with the 
United States Navy in the waters offshore the Republic of 
Vietnam but no land duty or visitation in Vietnam.

3.  The veteran is not shown to have been exposed to 
herbicides during service.

4.  Peripheral neuropathy was not present in service and is 
not etiologically related thereto.

5.  Arteriosclerosis obliterans, to include residuals of an 
aorto-iliac bypass, was not present in service and is not 
etiologically related thereto.

6.  Residuals of transmetatarsal amputations of the left foot 
were not present in service and are not etiologically related 
thereto.

7.  COPD was not present in service and is not etiologically 
related thereto.

8.  Hyperuricemia was not present in service and is not 
etiologically related thereto.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active duty, nor may it be presumed that such was incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Arteriosclerosis obliterans, to include residuals of an 
aorto-iliac bypass, was not incurred in or aggravated by 
active duty, nor may it be presumed that such was incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  Residuals of transmetatarsal amputations of the left foot 
were not incurred in or aggravated by active duty, nor may it 
be presumed that such were incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  COPD was not incurred in or aggravated by active duty, 
nor may it be presumed that such was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  Hyperuricemia was not incurred in or aggravated by active 
duty, nor may it be presumed that such was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case issued in 
February 2000, and in a supplement thereto issued in June 
2003, the veteran has been advised of the requirements for 
the benefits sought on appeal, the evidence considered by the 
RO, and the reasons for its determinations.  Specifically, 
the veteran has been informed of the need to submit evidence 
demonstrating that he was exposed to herbicides during 
service, that his claimed disabilities are due to in-service 
herbicide exposure, or that his claimed disabilities are 
otherwise related to his active service.

In the Board's December 2001 remand, and in January 2002, 
December 2002, March 2003 and May 2003 letters from the RO, 
the veteran was advised of the VCAA, the information needed 
from him to enable the RO to obtain evidence in support of 
his claims, the assistance that VA would provide in obtaining 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  The cited letters included specific information 
relevant to the names, locations and dates of medical 
evidence identified by the veteran and what was additionally 
needed from him in furtherance of obtaining such evidence.  
In a letter received in August 2003, the veteran advised the 
Board that he had no additional evidence to submit and 
requested that disposition of his appeal be accomplished as 
soon as possible.  Thus, to the extent that any information 
relevant to the time period allowed for a response to any of 
the above letters is in question, adjudication of the issues 
on appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, based on these specific facts, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and records relevant to 
post-service treatment of the claimed disabilities.  The 
record also reflects that medical opinions addressing the 
etiology of each of the claimed disabilities has been 
accomplished.  The veteran has not identified any other 
evidence or information which could be obtained to 
substantiate the claim.  In fact, as already noted above, he 
has specifically reported that he has no additional evidence 
to be considered in connection with his claim and has 
requested that the Board go forward with the adjudication of 
his appeal at this time.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war, if certain diseases, such as cardiovascular diseases, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in or aggravated by 
such service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2002).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  VA's 
Secretary has specifically determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for chronic or persistent peripheral neuropathy, 
respiratory disorders (other than respiratory cancers).  68 
Fed. Reg. 27,630, 27, 636-37 (May 20, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

A review of service medical and personnel records reflect 
that the veteran's service in the United States Navy included 
service on board the USS Cacapon in the waters offshore 
Vietnam.  Service records include note of awards based on 
service on board the USS Cacapon.  Service records are 
negative for confirmation of any duty or visitation onshore.  
A search for evidence of any exposure to herbicides was also 
negative.  Service medical records, to include the report of 
medical examination completed at separation, are negative for 
clinical evidence or diagnosis of peripheral neuropathy, 
arteriosclerosis obliterans, left foot disability, COPD or 
hyperuricemia.

In March 1994 the veteran reported for a VA examination.  At 
that time he stated that he had diabetes mellitus and that 
his left fifth toe had been amputated in January 1994 due to 
an infection.  His current complaints included polyuria, 
polydipsia and a cough.  Diagnoses were pulmonary 
infiltration of questionable etiology; diabetes mellitus with 
nephropathy; and, status post amputation of the left fifth 
toe.  A private physician's statement dated in August 1994 
sets out that the veteran's history pointed to diabetic 
gangrene as having led to the left fifth toe amputation.  

At the time of VA examination conducted in October 1994, the 
diagnoses included diabetes mellitus with nephropathy; status 
post partial amputation of the left fourth and fifth 
metatarsals due to diabetes mellitus gangrene with 
osteoporosis and infection; and, pulmonary infiltration of 
questionable etiology.

Private records dated in October 1994 reflect that the 
veteran underwent aortobifemoral arteriogram for complete 
occlusion or nonopacification of infrarenal abdominal aorta 
and that overall findings were consistent with Leriche's 
syndrome.  

In a medical statement from Dr. Torga, dated in March 1996, 
the veteran was noted to have arteriosclerosis obliterans 
status post aorto-iliac bypass; status post transmetatarsal 
amputations; COPD; and hyperuricemia of questionable 
etiology.  Also noted in the statement was that the veteran 
had multiple complaints, some attributable to peripheral 
neuropathies and vascular deficiency.

In May 1996, the veteran reported for a VA examination.  The 
resulting diagnoses included diabetic retinopathy, peripheral 
neuropathy, diabetes mellitus with diabetic gangrene of the 
left foot and amputation of the fourth and fifth metatarsals 
on the left foot, and, pulmonary tuberculosis.

A July 1996 Tuberculosis Board Review opinion reflects that 
after review of the clinical X-rays and history, the 
conclusion was that the veteran had pulmonary tuberculosis.

In a medical statement from Dr. Torga, dated in October 1996, 
the veteran was noted to have arteriosclerosis obliterans 
status post aorto-iliac bypass; status post transmetatarsal 
amputations; COPD; and hyperuricemia of questionable 
etiology.  

The veteran appeared for VA examinations in January 1997.  
Clinical examination and X-rays revealed orthopedic 
abnormalities to include affecting the lumbar and cervical 
spine.  Also noted was cervical spine nerve root stenosis, 
sural nerve neuropathy, abnormal urinalysis, diabetes 
mellitus and peripheral vascular occlusive disease, the 
latter opined to be secondary to diabetes mellitus.

The veteran first filed a claim of entitlement to VA 
compensation benefits based on herbicide exposure resulting 
in the disabilities claimed herein in 1997. 

In April 1998 the veteran underwent VA neurologic 
examination; the impressions were radiculopathy at L5, 
bilateral, and bilateral sensorineural/sural neuropathy.  An 
October 1998 VA medical opinion sets out that radiculopathy 
and sural neuropathy are usually due to degenerative and 
metabolic conditions, respectively, and that although other 
medical conditions could produce such, Agent Orange was not 
cited as a cause in standard neurology textbooks.

In June 2001, the veteran testified before the undersigned.  
He reported that his in-service exposure to herbicides 
resulted in each of the disabilities claimed as a part of his 
VA appeal.  He reported symptoms of pain and stiffness, as 
well as abnormal sensation in his legs and indicated that he 
first noticed leg symptoms in or around 1973.  He reported 
that he was diagnosed with diabetes in 1994.  He also 
complained of breathing difficulties and difficulty sleeping.  

In April 2002 the veteran underwent VA examinations for the 
purpose of determining the nature and etiology of his claimed 
disabilities.  

Pulmonary testing revealed a mixed obstructive and 
restrictive ventilatory pattern, diagnosed as pulmonary 
tuberculosis, chronic bronchitis and COPD.  The examiner 
opined that COPD was probably not related to service but 
instead probably related to pulmonary tuberculosis and 
chronic bronchitis.  The examination report further indicates 
that pulmonary tuberculosis is probably not related to 
herbicide exposure or other incident of service and probably 
not related to diabetes mellitus.

Neurologic testing was consistent with a multiple peripheral 
neuropathy, sensorimotor, myelinopathic and axonopathic, 
affecting both the upper and lower extremities.  The examiner 
included note of the veteran's lumbosacral radiculopathy and 
history of diabetes, the latter since in or around 1993.  The 
examiner opined that such was most probably related to 
diabetes mellitus.  

Relevant to his arteriosclerosis obliterans, the VA examiner 
noted the veteran to have peripheral occlusive disease, with 
a history of diabetes mellitus and varicose veins, and also a 
history of aorto-iliac bypass.  The examiner noted that with 
diabetes mellitus there was an increased atherogenesis or 
formation of arteriosclerotic plaque in the arterial blood 
vessels.  The examiner also noted that the separation 
physical examination had been negative for note of lower 
extremity problems and that the veteran's lower extremity 
disability was probably not related to service, to include to 
any herbicide exposure.  Such was stated to most probably be 
related to diabetes mellitus.

The veteran was also examined relevant to diabetes and 
hyperuricemia.  The examiner noted that there had been no 
record of hyperuricemia on the October 1972 separation 
physical examination and that uric acid levels had been 
normal at the time of VA examination in January 1997.  The 
examiner stated that with diabetes mellitus there was early 
hypertrophy and hyperfiltration of the glomeruli resulting in 
neuropathy.  The examiner opined that hyperuricemia was 
probably not related to Agent Orange exposure, not related to 
diabetes mellitus, not related to neuropathy and not related 
to service.

A VA examiner also reviewed the record and considered the 
etiology of the veteran's left toe amputations, opining that 
such was most probably due to diabetic gangrene, due to 
diabetes mellitus.  

Analysis

The Board first notes that the veteran in this case is shown 
to have served on board a ship in the waters offshore 
Vietnam.  He has also testified that he was in Cam Ranh Bay 
at one point during his service; however, service records do 
not verify such duty or visitation.  The veteran did not 
respond to VA's request for additional evidence or 
information tending to confirm such service onshore.  
Accordingly, based on the current record the veteran is not 
shown to have had service in the Republic of Vietnam so as to 
qualify for the presumption of herbicide exposure under 
38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, a service records 
search for evidence of actual exposure to herbicides was 
negative.

In any case, none of the disabilities for which the veteran 
is seeking service connection are recognized as presumptive 
to herbicide exposure.  As noted above, VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
41,4421 (1996)

Here, the Board notes that one of the veteran's claimed 
disabilities is peripheral neuropathy and that governing 
legislation in fact recognizes subacute or acute peripheral 
neuropathy as a presumptive disease in herbicide exposed 
veterans.  Thus, the Board will first address the 
particularities of the veteran's peripheral neuropathy claim, 
emphasizing that there is no competent medical evidence of 
record diagnosing acute or subacute peripheral neuropathy at 
any point since service, and, in any case, there is no 
evidence of any peripheral neuropathy until many years after 
discharge from service.  Thus, to the extent the record does 
document peripheral neuropathy, first manifesting decades 
after service, such disability does not fall within the 
definition of a disease presumptive to herbicide-exposed 
veterans.  The Board also emphasizes that recently VA's 
Secretary has specifically determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is 
specifically not warranted for chronic or persistent 
peripheral neuropathy.  68 Fed. Reg. 27,630, 27, 636-37 
(May 20, 2003).  Similarly, the Secretary determined that 
such presumption was not warranted for respiratory disorders 
such as the COPD claimed in this appeal.  Id.  Therefore, not 
only is the veteran neither presumed nor shown to have been 
exposed to herbicides during service, but he has no disease 
identified as presumptive to herbicide exposure.

The Board has also reviewed the evidence of record to 
determine whether there exists an etiologic link between any 
of the claimed disabilities and the veteran's period of 
active service.  Such determination requires competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions on medical causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As set out in the factual background above, service medical 
records themselves are negative for findings or diagnoses 
relevant to the claimed disabilities, as is the medical 
evidence for many years after service.  The claims file does 
contain competent medical evidence speaking to the etiology 
of each of the veteran's claimed disabilities.  The April 
2002 VA examination reports include a discussion of the 
veteran's relevant in-service and post-service history.  The 
results of those examinations are discussed in more detail 
above.  In essence, however, the VA examiners related COPD to 
nonservice-connected pulmonary tuberculosis and chronic 
bronchitis, in turn dissociating pulmonary tuberculosis from 
service, to include any herbicide exposure; related 
peripheral neuropathy, arteriosclerosis obliterans and toe 
amputations to diabetes mellitus; and, completely dissociated 
hyperuricemia from service.  There are no competent medical 
opinions of record refuting these conclusions.  

The Board notes that the RO in this case has denied 
entitlement to service connection for diabetes mellitus and 
the veteran has not appealed that determination.  Thus, there 
is no basis to consider entitlement to peripheral neuropathy, 
arteriosclerosis obliterans and residuals of toe amputations 
on a secondary basis.  See 38 C.F.R. § 3.310 (2002).  
Furthermore, although the Board also notes that the veteran 
has raised a claim of entitlement to service connection for 
pulmonary tuberculosis, he is not currently service-connected 
for such and thus to the extent suggested by the record, the 
issue of entitlement to service connection for COPD as 
secondary to service-connected pulmonary tuberculosis is not 
ripe for review at this time.  Insofar as any successful 
secondary service connection claim would, at the earliest, be 
effective coincident with a grant of primary service 
connection, see 38 C.F.R. § 3.400 (2002), the veteran is in 
no way prejudiced by the Board's determination as to 
entitlement to primary service connection for COPD herein. 
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In conclusion, there is no competent evidence of a causal 
relationship between any of the veteran's claimed 
disabilities and his period of active service and the claims 
must be denied.  The Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for arteriosclerosis 
obliterans, to include residuals of an aorto-iliac bypass, is 
denied.

Entitlement to service connection for residuals of 
transmetatarsal amputations of the left foot is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hyperuricemia is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



